Name: Council Regulation (EEC) No 315/83 of 24 January 1983 on the conclusion of an Agreement in the form of an exchange of letters amending Annex A to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (heading No 22.09 of the Common Customs Tariff)
 Type: Regulation
 Subject Matter: tariff policy;  international affairs;  political geography
 Date Published: nan

 14 . 2 . 83 No L 41/107Official Journal of the European Communities COUNCIL REGULATION (EEC) No 315/83 of 24 January 1983 on the conclusion of an Agreement in the form of an exchange of letters amending Annex A to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (heading No 22.09 of the Common Customs Tariff) THE COUNCIL OF THE EUROPEAN COMMUNITIES,* Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof,I ' Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Agreement in the form of an exchange of letters amending Annex A to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (*), between the European Economic Community and the Socialist Federal Republic of Yugoslavia (heading No 22.09 of the Common Customs Tariff) is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from the entry into force of the Cooperation Agreement. HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters amending Annex A to the Cooperation Agreement This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1983 . For the Council The President  H. W. LAUTENSCHLAGER (*) See page 1 of this Official Journal.